On the 29th day of July, 1931, plaintiff in error prosecuted this appeal from a verdict in favor of the defendants and the order overruling the motion for new trial thereafter. On the 19th day of October, 1932, plaintiff in error filed its brief. The defendants in error have filed no brief herein, and have offered no excuse for their failure to do so.
Upon the authority of the opinions of this court many times decided, it is not the duty of this court to search the record for some theory upon which to sustain the judgment of the lower court, and the cause is therefore reversed and remanded, with directions to the trial court to vacate the order and judgment entered and grant a new trial.